         Case 1:18-cv-04335-KPF Document 69 Filed 08/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAHBU BEHLIN,

                           Plaintiff,
                                                   18 Civ. 4335 (KPF)
                    -v.-
                                                         ORDER
RITE AID PHARMACY STORE, et al.,

                           Defendants.

KATHERINE POLK FAILLA, District Judge:

      Because this case is stayed until September 14, 2020 (see Dkt. #68), the

conference currently scheduled for August 11, 2020, is hereby ADJOURNED

sine die. As directed by the Court’s July 30, 2020 Order, on or by September

14, 2020, the parties shall submit a letter to the Court proposing a schedule

for the resumption of discovery, a proposed revised case management plan,

and a discussion of any contemplated motions. (Id.).

SO ORDERED.

Dated:       August 6, 2020
             New York, New York            __________________________________
                                                KATHERINE POLK FAILLA
                                               United States District Judge

Sent by First Class Mail to:

Rahbu Behlin
17-A-1400
Otisville Correctional Facility
P.O. Box 8
Otisville, NY 10963
